United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                                  September 16, 2009


                                        Before


                           FRANK H. EASTERBROOK , Chief Judge

                           KENNETH F. RIPPLE , Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge



No. 05-1286
                                                       Appeal from the United
NEW ALBANY DVD, LLC,                                   States District Court for the
     Plaintiff-Appellee,                               Southern District of Indiana,
                                                       New Albany Division.
             v.
                                                       No. 4:04-cv-00052-SEB-WGH
C ITY OF NEW ALBANY, INDIANA,                          Sarah Evans Barker, Judge.
       Defendant-Appellant.




                                         Order

      The slip opinion of this court issued on September 10, 2009, is amended as
follows: page 7, line 2, “father” should be “farther”.